393 U. S. 832. In light of the Court’s decision in Alderman v. United States, Ivanov v. United States, and Butenko v. United States, ante, p. 165, the United States is requested to file a response to petition for rehearing in this case specifically with respect to petitioner’s allegation that he “appeared before the District Court where that Court summarily, without taking evidence or hearing argument, and apparently on the representation of non-materiality by the government ruled the purported log not material to the petitioner’s case.”